DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first shell, the second shell, the first cylindrical pin, the first pair of holes in the first shell, the second cylindrical pin, the second pair of holes, the bore defined in the first lever and the bore defined in the second lever must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Applicant’s originally filed specification outlines in [0018] and [0020] a handle made up of a first shell and second shell [0018] along with securing the first and second shells using cylindrical pins passed through pairs of holes in each shell and through a bore defined in each of the first and second levers [0020].  However, Applicant’s disclosure, including the drawings, does not describe in a such a way that applicant has 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burgi et al. (US 2007/0167952), hereinafter Burgi ‘07 in view of Burgi et al. (US 2012/0083769), hereinafter Burgi ’12.
 	Regarding claim 1, Burgi ’07 discloses a method for assembling an orthopaedic surgical instrument (10, figure 2A) comprising attaching a first lever (80) to a first shell (16) of a handle, attaching a second lever (65) to the first shell of the handle, inserting a first tip (74) of a leaf spring (70) to the first lever, inserting a second tip (72) of the leaf spring (70) to the second lever, and securing a second shell (34) to the first shell to form 
 	However, Burgi ‘07 fails to expressly teach or disclose inserting a frist tip of the leaf spring into a slot of the first lever and inserting a second tip of the leaf spring into the second lever.  Rather, Burgi ’07 teach the first and second lever tips are received in slot of the leaf spring.
 	Burgi ’12 teach a lever (52) and a leaf spring/connecting rod (54) having a tip (64) that is received in a slot of the first lever (¶29, figures 2 and 4).   	It would have been obvious to one of ordinary skill in the art at the time of invention to have reversed the coupling between the lever and spring such that the lever receives the leaf spring in a slot of the lever.  Instead of the lever being received in a slot of the leaf spring.  As Burgi ’12 discloses that the connection is an obvious variant would work equally well with the connection between the lever and leaf spring being reversed. 
 	Regarding claim 2, Burgi ’07 fails to expressly disclose the steps of attaching the first lever includes attaching the first lever after inserting the first tip into the slot of the first lever and after inserting the second tip into the slot of the second lever, and attaching the second lever includes attaching the second lever after inserting the first tip into the slot of the first lever and after inserting the second tip into the slot of the second lever. 	However, Burgi ’07 expressly teaches that the entire linkage “50”, the levers and leaf spring, are tethered to the handle by pivot pin 66.

 	Regarding claim 3, Burgi ’07 fails to expressly disclose inserting the first tip into the slot of the first lever includes inserting the first tip after attaching the first lever, and inserting the second tip into the slot of the second lever includes inserting the second tip after attaching the second lever.
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have the step of inserting the first tip into the slot of the first lever includes inserting the first tip after attaching the first lever, and inserting the second tip into the slot of the second lever includes inserting the second tip after attaching the second lever.  As there are only a finite number of ways of attaching the lever to the housing and the leaf spring, fastening the leaf spring to the lever prior to coupling to the handle or fastening the lever to the leaf spring after the lever is coupled to the handle.
 	Regarding claim 4, the modified device of Burgi et al. disclose inserting the first tip further includes inserting a first circular tip (terminal end of 74 is a circular tip in as much as Applicant’s) of the leaf spring into a circular slot of the first lever (via the modification of the slot and tip in claim 1, where the leaf spring is received in the slot of 
 	Regarding claim 5, Burgi et al. disclose a step of inserting an insert (the pin of the “pivot-pin swivel”, ¶39) into the circular slot of the first lever prior to inserting the first circular tip (if one so chooses as the pin can align the openings in the slot with the circular tip).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775